DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 June 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gaps between transverse tabs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is support for: “transverse panels define gaps between said adjacent ones of said transverse panels” in the specification.  There is only a gap shown between longitudinal tabs and not any between transverse tabs.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 11-13, 17-19, 24 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In [0007], second to the last line, applicant discloses: “Each folded transverse panel tab may be joined to the exterior panels.” but does not disclose by what means the tabs and panels are joined until [0014].
In [0013], applicant has support for: “an outer partition may be formed by abutting the transverse panel tabs 42 against an adjacent transverse panel bend line 44.  Tape 52 or a similar material may be used to secure these tabs 42 to the adjacent panel 22.”  There is no teaching of gaps between transverse panels.  Figures only show gaps between longitudinal panels, at 24, fig. 2.
In [0014]:
“… one or more divider assemblies 600 may be combined with external panels 602, 604, 606, and 608 to form a divider box 610.  As is illustrated in Figure 7B, such panels (602-608) may be affixed to the outer surfaces of the divider assembly using glue, tape, staples, or similar methods of affixing the external panels to the divider assembly.”   There is no support suggesting that the securing of the external panels are done with the same securing means that secures adjacent transverse panel tabs together.
Claims 1 and 12 now require that the same securing material both bridges gaps between folded tabs and also attaches the exterior panels to the exterior surfaces of the tabs as claimed.
As written in claim 1: “securing material applied about an exterior perimeter of an enclosure for said divider box assembly such that said securing material bridges each of said gaps, wherein said enclosure is defined, at least in part, by said folded tabs of each of said transverse panels and the folded tabs of each of said longitudinal panels; and one or more exterior panels attached to exterior surfaces of the folded tabs 
As written in claim 12: “wherein each of said folded tabs are sized to extend less than a distance between adjacent ones of said bodies of said partitioning panels to form a gap between a distal edge of each of said folded tabs and said body of said adjacent one of said partitioning panels; and a securing material applied about a perimeter of said box assembly to each of said folded tabs to bridge each of said gaps., and secure each of said folded tabs to the folded tab of said adjacent one of said partitioning panels, and secure said partitioning panels to said exterior panels.”
There does not appear to be any additional supporting of the new matter claim limitation in the previous disclosures that are listed as priority applications to this application. 
With this in mind, applicant has no support in the original disclosure or priority applications for the connection between the tabs, the securing material, and the exterior panel of any of the claims.
Examiner concludes that applicant could be attempting to claim some double sided adhesive by claiming the securing material both bridges the gaps and secures the exterior panel.  Additionally in applicant’s argument near the end of page 15 of the Remarks filed 25 May 2021 that the tape of Jenkins is at best one sided, suggest that applicant is attempting that their securing material is not one sided.   Applicant further argues (near the end of page 15) that it is unclear how such tape could be used to secure the tabs of Shibley to the outermost panel.  Likewise, it is unclear how 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 11-13, 17-19, 24 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the securing material of claims 1 and 12 that both bridge the gaps between folded tabs and also secure an external panel?  Applicant has not disclosed any securing material that performs the function of attaching tabs across bridges and attaching an external panel.  

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific type of securing material, see next paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s concept of what applies as “securing material” appears to be narrow.  For example, applicant argues that paste that secures a panel to tabs in the prior art of Shibley, for example, that the paste does not bridge the gaps.  However it is not the paste alone that is considered to be the securing material, rather, the paste in combination with the panels is the material that acts to secure adjacent tabs across the bridges.  Applicant’s own disclosure suggests a tape in [0013] and for securing the outer surface panels suggests: glue, tape, staples, or similar methods in [0014].  A panel with paste or adhesive is similar to tape, that has a non-adhesive carrier with some adhesive material on one side.  Applicant also argues that Jenkins is paste applied to paper.  However there are forms of tape that is paste applied to paper.  It is not clear how paste applied to paper is not considered to be tape.  Applicant never provides any suggestion of what particular materials they would consider to constitute tape.

Conclusion
There doesn’t appear to be any available prior art teaching a securing material that bridges gaps between adjacent folded tabs of divider partitions and at the same 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799